IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00199-CV

WILLIAM WINDSOR,
                                                           Appellant
v.

JOEYISALITTLEKID, ET AL,
                                                           Appellee


                          From the 378th District Court
                              Ellis County, Texas
                             Trial Court No. 88611


                                        ORDER


      Appellant’s motion for rehearing filed on July 27, 2015 is denied.



                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed August 6, 2015